﻿May I first address to you. Sir, the congratulations of the delegation of Haiti and tell you how very pleased we were to see you elected to the presidency of this, the forty-fourth session of the General Assembly. Your outstanding personal qualifications, your vast experience in dealing with international affairs and what you have done at the helm of the Special Committee Against Apartheid have allowed us to take the full measure of your qualities, and they ensure the fullest success for the work of this session.
I should also like to voice our gratitude to your predecessor, Mr. Dante Caputo, who brought the full range of his competence and wisdom to bear upon his work and thus fully merited the confidence the Assembly had placed in him. We pay special tribute to the Secretary-General, Mr. Javier Perez de Cuellar, who has succeeded with so much courage and determination in pursuing progress towards obtaining the objectives embodied in the Charter. Without a doubt, the United Nations owes him much for the restoration of confidence it enjoys today. Let it be assured of the fullest support of my country as he pursues his efforts for peace.
This decade is drawing to a close with particularly contrasting results facing us in terms of matters economic and political. The forty-fourth session is in duty bound to reflect a period when the international community as a whole is stopping and thinking about these matters. There can be no doubt that we are living through a particularly crucial period in which progressively there is emerging before us a new landscape in international political relations. In this connection, we think it obvious that the United Nations, so long the butt of complaints and denunciation. is, new that it is being endowed with the wherewithal, ready to play a more intensive role in facilitating the resolution of conflicts that have been with us for a long time and were once deemed insoluble. The cessation of hostilities in the Persian Gulf and the emergence of solutions to  the questions of Western Sahara, Cyprus and Namibia are highly significant successes that bear witness to the restored credibility of the United Nations. Rarely in the past half-century or more has the world experienced such dynamic progress towards peace. These results confirm, if confirmation be needed, the overriding importance of the purposes and principles upon which the United Nations is founded and the increasing adherence to them by its Member states. This is a source of satisfaction and hope. At the same time, there are grounds for welcoming the conjunction of factors that now offers an unexpected opportunity to change the confrontational terms of East-west relations. The proposals recently put forward by the United States and the Soviet Union and the commitments made at the Paris Conference on banning chemical weapons give good reason for hope concerning the prospect of genuinely controlling the arms race.
There would be a great temptation to believe that this state of affairs represented a turning point in the establishment of a new international order if there were not at the same time and year after year, the growing, unacceptable gulf separating the North from the South. Furthermore, one cannot ignore the still numerous obstacles that continue to block the road to peace, in particular the persistence of various hotbeds of tension in many areas of the world and the emergence of new challenges that rightly command the attention of the General Assembly at this session.
Once again this year southern Africa is in the forefront of our concerns, for, notwithstanding certain apparent Changes recorded at the level of the political discourse, the structure of the apartheid system has not changed. Neither the expected freeing of Nelson Mandela nor the release of political prisoners, which could have given indisputable proof of good-will, has been obtained from the Pretoria Government. South Africa remains under the yoke of the lest regime in the world to profess a racist ideology, which is expressed in blind, systematic repression of the aspirations of the country's black majority. It is the duty of the international community, which has been to long defied, to do all it can to ensure that the South African Government ends a policy that is universally censured and condemned.
That is why, in declaring our solidarity with those resisting apartheid, notably through the courageous struggle of the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania <PAC), the Republic of Haiti calls for the implementation of comprehensive sanctions against the South African regime. All in all, that is indeed the only recourse the international community has available to it by means of which to ensure that the black majority assumes, with dignity and equality of rights and duties, its rightful place in a multiracial, egalitarian and democratic society.
Following a heroic struggle, actively supported by the front-line States and waged by the genuine representatives of the people under the leadership of the South West Africa People's organization (SWAFO), and many initiatives launched by the friends of Africa, the Namibian people is preparing to decide its future. The Haitian Government welcomes this fact and the forthcoming entry of Namibia into the international community. We reiterate our firm support for United Nations efforts, vigilant action in the field by the United Nations Transition Assistance Group (UNTAG) and the sustained efforts of the United Nations Council for Namibia. They have all worked together to bring about the advent of a sovereign and independent Namibia in keeping with Security Council resolution 435 (1978).
My delegation also welcomes the climate of reconciliation which seems to be gaining ground in Angola and which, we hope and expect, will make it possible for that country to bend all its energies to the task of reconstruction and to economic and social development.
The evolution of the situation in Western Sahara makes it possible, notwithstanding a certain hesitancy, to perceive the possibility of an end to this conflict that has divided the Maghreb States for so long. The Government of Haiti notes with interest the results that the parties concerned have achieved, with the support of the Secretary-General of the United Nations and the organization of African Unity (OAU) We hope that the two organizations will pursue their efforts to encourage the resumption of the indispensable dialogue between the parties, with the prospect of a referendum through which the Sahaouri people can freely decide its destiny.
In the Middle East, the violence that has been raging in the occupied territories for some two years now bears witness to the fact that Palestine is an undeniable reality at the heart of any settlement of a crisis that has persisted for too long. The maintenance of the present state of affairs is in the best interests of none of the parties concerned. Clearly, the only possible course is that of dialogue. In this connection, it seems to us that the convening of an international peace conference under United Nations auspices deserves an immediate consensus. That alone is likely to make it possible for the groundwork to be laid for an overall settlement of the conflict.
The Government of Haiti supports fully the convening of such a conference, since it is convinced that just and lasting peace in the region can be established
only on the basis of the principles defined, in particular, in Security Council resolutions 242 {1967) and 336 (1973): that the State of Israel has the right to exist within secure and internationally recognized borders, and that the Palestinian people has the right to a homeland and to self-determination.
With regard to Lebanon, the Republic of Haiti, cardinal principles of whose foreign policy have always been non-intervention in the internal affairs of States and respect for the right of peoples to decide for themselves, is following with growing alarm the evolution of the situation in that martyred country. The Lebanese people are enduring a painful, bloody tragedy, which all friends of Lebanon ardently hope it will soon be ended. This is why the Government of Haiti expresses its solidarity with Lebanon and calls for the withdrawal of foreign forces from Lebanese soil and consistent action by the international community to make it possible for the Lebanese people to regain its sovereignty and unity, with territorial integrity.
In Kampuchea the process of the withdrawal of foreign occupying forces, which must be full and final, constitutes the first step in the right direction. We sincerely congratulate the French Government on having taken the initiative, together with the members o£ the Association of South-East Asian Nations (ASEAN), of convening the Paris Conference, which, although it has not yet had all the hoped-for results, has none the less been a major step forward in the search for a solution. The delegation of Haiti desires the resumption of the dialogue between the parties concerned and the continuance of efforts to bring about true national reconciliation. That alone will make it possible to put an end to the tragedy that has fee so many years afflicted the Cambodian nation. The Republic of Haiti, in welcoming the proposed dialogue on the peaceful reunification of the Korean nation, believes that the time has come to explore ways and means of meeting the admission of the two Koreas to the family of the United Nations a reality, in accordance with the wishes of the parties concerned.
We note with great satisfaction that the cease-fire between Iran and Iraq is being maintained and express the hope that the negotiations already under way between the two parties will result in a settlement that will open the way to permanent peace. Similarly, Haiti welcomes the evacuation of foreign troops from Afghanistan and hopes the fratricidal war there will soon come to an end.
Closer to home, in Central America, the initiatives aimed at ending the hostilities and building peace and democracy should be encouraged. The Government of Haiti fully supports the recent Tela agreements ruling out the option of sterile confrontation, foreign pressure and recourse to force among fraternal countries that should be working together in co-operation.
The Government of Haiti, sharing the concerns of many countries across the continent, is lending tireless support to the efforts being exerted notably by the United States of America to fight illegal drug trafficking. Beyond that, the delegation of Haiti is fully prepared to lend all appropriate support to the initiative of the Caribbean countries aimed at stepping up within the framework of the United Nations the relentless struggle that must be waged against this scourge. We wish particularly to stress our solidarity with Colombia, whose courageous decisions have placed it in a difficult situation indeed.
The Republic of Haiti again reiterates its firm support for efforts aimed at international co-operation and a concerted approach to the protection of the environment from the threats looming over it, which threaten the survival of the entire planet given the accelerated deterioration of our natural resources.
Notwithstanding the vigorous economic expansion recorded in industrialized countries, the third United Nations Development Decade is ending on a note of profound disillusionment: promises have not been kept and the expectations of the third world - the vast majority - have not been met.
Suffice it to recall that in sub-Saharan Africa the gross domestic predict per capita has declined by a record 10 per cent - indeed, over 10 per cent - compared with the 1980 level, and the situation in Latin America and fee Caribbean is hardly better. Having reached the very limits of the economic, social and human costs we can bear as a result of indebtedness, which is compounded by the pernicious and destabilizing impact of adjustment programmes, the nations of the South find themselves plunged ever deeper into despair and doubt that they shall ever see movement towards a better life for our people. However paradoxical it may appear to some, fee third world continues in large measure to finance fee prosperity of the wealthy nations through a net inverse transfer of resources amounting to economic haemorrhaging feat we cannot sustain and is morally unacceptable.
Faced with such a state of affairs, the delegation of Haiti stands in solidarity with all those countries which, on fee eve of fee launching of fee fourth international development decade, call for a readjustment of the machinery governing international economic relations, and for substantive changes in strategy at the level of international co-operation, so as to enable our countries of the South finally to become an integral part of fee race to development.
To achieve this, an unprecedented effort of international solidarity is indispensable. Instead of aid - which is often uncertain, lacks common standards, and is not necessarily appropriate to the medium" and long-term needs of the recipient countries - it is necessary for fee industrialized countries to devote to co-operation for development those resources feat correspond with the needs for overall economic recovery throughout fee South. What this means, at fee very least, is that we must attain fee goals set some 30 years ago: 0.7 per cent of the gross domestic product of fee donor countries.
By the sane token we consider urgent the adoption by the creditor countries, in multilateral financing institutions, of additional measures aimed at lightening the external debt burden and, if necessary, writing off such debt, particularly in the case of the poorest countries, even if these are not necessarily the most indebted ones. In this connection, what comes to mind is France's decision, announced last May at Dakar, unconditionally to write off all public credits given to 35 African countries. We hail that step, which we hope and expect will be emulated so far as all the least developed countries are concerned. We hope that this particular approach will gain currency.
How could we not stress the delicate situation facing the countries of Sub-Saharan Africa, island countries and the Caribbean nations, some of which have just been hard hit by hurricane Hugo?
It is particularly appropriate for us to emphasize how acute are the social and economic problems confronting the least developed countries, often disappointed by the lack of international solidarity they receive, which in large measure explains the essential failure of the new substantive programme of action for the least developed countries for the 1980s. 	However, our country continues to have strong hopes of the special session of the General Assembly, to take place next spring, devoted to international economic co-operation. By the same token, we welcome the holding in Paris next year of the second United Nations conference on the least developed countries, hoping that in both instances these meetings will provide the second wind the North-South dialogue so  needs.
The delegation of Haiti deems it useful to remind the Assembly of the evolution of the situation in Haiti at a time when the Haitian people is turning a major corner in its history,, Having first stemmed the adverse impact of successive crises facing our State, the Government of 17 September 1988 resolutely committed itself to setting up a lasting state of law. The building of a representative democracy, based on the pre-eminence of and respect for human rights, the effective functioning of pluralism and the guaranteeing of freedoms, are all now well under way.
The Government of 17 September 1988, headed by Lieu tenant-General Prosper Avril, has successfully passed through a number of phases which we consider decisive.
The Constitution which the Haitian people gave itself in 1987 has been restored, and several articles which, because of the provisional nature of our Government, are still not in final form, will be completely restored as soon as the two legislative chambers are reconstituted.
In this connection, elections will be organized, in 1990, at all levels, on the basis of a fixed timetable, by the permanent electoral council. For the Government, this is a matter of honour. The elections will reflect the free expression of the will of the people, and will bring new leaders to the helm of the State in February 1991.
He are, of course, well aware that the reforms undertaken and the establishment of new institutions, and the forthcoming electoral contests, however decisive they may be, will not suffice in and of themselves to guarantee the future of democracy in Haiti. The experience of the past three years has shown us that the struggle for democracy can be long and difficult. Like many other countries that have recently emerged from the long might of dicta tea: Ship, Haiti is
considering the promises of the future without losing sight of the serious handicaps of the present. To succeed in building a democratic country while the country is still struggling with a particularly acute structural crisis in the economic and social spheres indeed is a major challenge for us.
In view of the importance of what is at stake, the Government of Haiti deems it necessary to reiterate its appeals to the international community to help Haiti make up foe lost time in the key areas, to free Haiti from the vice of dire poverty, in which three quarters of the population are caught, and, above all, to help them find the road to renewed growth.
We believe in a renewed and effective solidarity with friendly countries, of the North and the South, in accordance with the wish expressed by the General Assembly in its resolution 39/196 adopted on 17 December 1984 entitled "Economic assistance to Haiti". Unfortunately, that resolution has remained a dead letter - so much so that Haiti has found itself alone in the face of the damage caused by the social problems which the country has been experiencing for more than three years. And even after cyclone Gilbert it again found itself alone, facing the desolation of the families in the southern part of the country, victims of this natural disaster, who are still waiting for some show of international solidarity. We must, at the same time, express our deepest gratitude to the countries of the Caribbean who, responsive to our legitimate aspirations, and with mutual respect, have shown us fraternal support, which we value highly.
We are certain that the united efforts of our partners can be of substantial assistance to the people of Haiti in their untiring search for economic and social betterment.
This aim is certainly not beyond our reach. It is, after all, one of the conditions and the ultimate goal of democratic life. To help us attain it is, obviously, within the framework of the highest mission of the United Nations. We therefore appeal to the Organization to lend Haiti its valuable assistance in co-ordinating far-reaching international action to help the country meet the serious challenges it faces today.
He are convinced that the United Nations, which has constantly managed to go hand in hand with our people in its long trudge towards real democracy, will once again be by our side this time. 
